Citation Nr: 1529776	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to December 10, 2007, for the grant of entitlement to service connection for the loss of use of both feet.

2.  Whether there was clear and unmistakable error (CUE) in the prior December 1979 rating decision denying entitlement to service connection for claw toe, hallux valgus, and pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to June 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an earlier effective date for the grant of entitlement to service connection for the loss of use of both feet.  In a November 2009 rating decision, the RO granted the Veteran entitlement to service connection effective December 10, 2007, the date of his current claim.  He then timely filed a notice of disagreement in April 2010.  In that notice of disagreement, the Veteran claimed an earlier effective date for entitlement to service connection and argued that he should be service connected since the time of his initial claim in July 1979.  

However, the Board finds that the Veteran has also alleged clear and unmistakable error (CUE) in a prior December 1979 rating decision which denied entitlement to service connection for claw toe, hallux valgus, and pes planus.  During his March 2015 Board videoconference hearing, the Veteran clarified that he wished to file a CUE claim regarding the December 1979 denial of service connection for claw toe, hallux valgus, and pes planus.  Therefore, an allegation of CUE in the prior December 1979 rating decision has explicitly been made.

In August 2011 and September 2012, the RO issued a statement of the case and supplemental statement of the case, respectively, addressing the Veteran's notice of disagreement seeking an earlier effective date for the grant of service connection.  However, these documents did not address the Veteran's allegation of CUE in the prior December 1979 rating decision.  

The adjudication of the Veteran's allegation of CUE in the December 1979 rating decision denying entitlement to service connection for claw toe, hallux valgus, and pes planus may impact his claim for an earlier effective date for the grant of service connection for the loss of use of both feet.  Accordingly, the CUE claim is inextricably intertwined with adjudication of the earlier effective date issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, remand is required to adjudicate the CUE claim prior to appellate consideration of the earlier effective date issue on appeal.  Although testimony was taken regarding this matter during the Veteran's March 2015 hearing, acceptance of testimony is not acceptance of Board jurisdiction.  The Veteran must separately complete an appeal of the CUE issue, after initial AOJ adjudication, before the matter is for appellate consideration by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of CUE in the December 1979 rating decision which denied entitlement to service connection for claw toe, hallux valgus, and pes planus.  Notice of the determination, and his appellate rights, must be issued to the Veteran and his representative.  Only if a timely notice of disagreement is received as to the determination, and following issuance of a statement of the case, a timely substantive appeal is received by the RO, should the claim be forwarded to the Board for appellate consideration.

2.  Following completion of the above, readjudicate the earlier effective date issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case, and afford the appropriate period to respond.  Thereafter, the issue should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




